Citation Nr: 1516594	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs (VA) benefits as a surviving spouse based on a claimed common law marriage to the Veteran.


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to July 1968. The Veteran died in 2004. The appellant contends that she is the Veteran's surviving spouse based on a claimed common law marriage in the state of Kansas.

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the VA Pension Management Center, located at the Regional Office (RO) in St. Paul, Minnesota. The appellant did not request a hearing before the Board. 


FINDINGS OF FACT

1. The Veteran and the appellant were married from 1977 until their divorce in 1990.
 
2. The Veteran and the appellant did not remarry each other, either by common law or ceremony, after their 1990 divorce and were not married at the time of the Veteran's death in 2004.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse have not been met. 38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.50, 3.53, 3.54, 3.205, 3.206 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006). The VCAA has been considered; however, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). In the present case, there is no legal basis upon which the sought benefits may be awarded, and the appellant's claim must be denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Law and Regulations

The appellant seeks the status of the Veteran's surviving spouse.

A surviving spouse is defined as a person (a) of the opposite sex; (b) who was the spouse of the veteran at the time of the veteran's death; (c) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse); and (d) who has not remarried (or engaged in conduct not applicable here). 38 U.S.C.A. § 101(3); see also 
38 C.F.R. § 3.50(b). Although they have not yet been amended, the Title 
38 provisions defining a spouse as a person of the opposite sex are substantively identical to definitions in Section Three of the Defense of Marriage Act (DOMA) that the Supreme Court declared unconstitutional in United States v. Windsor, 
No. 12-307, 133 S, Ct. 2675 (June 26, 2013).

The VA recognizes "marriages other than by ceremony," under certain circumstances. 38 C.F.R. § 2.305(a)(6) (2014). Under 38 C.F.R. § 3.1(j) (2014), a marriage must be valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(a).

The appellant asserts that she and Veteran were in a common law marriage under Kansas laws at the time of his death. 

To establish a common-law marriage in Kansas, a plaintiff must prove (1) capacity of the parties to marry; (2) a present marriage agreement between the parties; and (3) a holding out to the public as husband and wife. Fleming v. Fleming, 559 P.2d 329, 331 (Kansas 1977). Each element must coexist to establish a common-law marriage. Id. 

The Veteran died in 2004 of metastatic brain cancer and respiratory failure. The death certificate states that the Veteran was "divorced" at the time of death and specifically states that the Veteran did not have a surviving spouse. The informant listed on the death certificate is the Veteran's brother. 

The appellant filed a claim for VA benefits as a surviving spouse in August 2009. Court records included in the file indicate that the Veteran and the appellant were married from 1977 until their divorce in 1990.

In a March 2011 statement, the appellant wrote that, while she may not have been the Veteran's "legal wife" at the time of his death, she was "still very much in his life." The appellant stated that she divorced the Veteran only because the "'systems' of the law" told her that she had to divorce the Veteran or she would lose custody of her children. She indicated that, as she was entitled to widow's benefits from the Social Security Administration (SSA), she did not understand how VA could refuse to recognize her as his widow. 

In an August 2013 statement, the appellant stated that while married to the Veteran, he threatened to kill both her and their daughters at gunpoint. She separated from the Veteran, but was stalked and harassed by him. After she and the children were surreptitiously moved to crisis centers in different counties over the course of several months, she was told by an attorney that she had "no choice," but to agree to an "emergency" divorce from the Veteran. She stated that she moved away and did not see him for years after the divorce. After her daughters had grown, she moved to be close to one of them and encountered the Veteran at a fast food restaurant. Against the advice of both her daughters and her therapist, and despite the fact that he was married at that time, she resumed meeting the Veteran romantically. 

The appellant also alleged that after he divorced again, she and the Veteran  went on vacations together and would stay over at each other's respective residences on the weekends. The appellant wrote that they were together "when we could be together." She stated that she "never 'lived' with him or he with me" after their divorce. She indicated that they discussed remarrying, but "both agreed that our families would give us a hard time ... as broken as we both were - neither of us needed that." She wrote that they "decided to just renew our promise to each other when we united as 'common law.'" She alleged that, when the Veteran was hospitalized near the end of his life, he told the doctors to call her, referring to her as "his wife" at the time. She indicated that she had a co-power of attorney to handle the Veteran's funeral arrangements with his brother. She indicated that she was "lost" without him and that she felt that VA was trying to "pull out of me all these feelings" regarding the Veteran by refusing to recognize her as his widow. 

The record indicates that the Veteran and the appellant were married for 14 years prior to their 1990 divorce. The appellant asserts that she and Veteran were in a common law marriage at the time of his death. For a common law marriage to be recognized under Kansas law, the individuals must hold out to the public as husband and wife. The Veteran's death certificate, written with information provided by the Veteran's brother, states that the Veteran was divorced at the time of his passing and did not have a surviving spouse. The appellant wrote that the Veteran referred to her as his wife prior to his death and that they spent a considerable amount of time together prior to his passing. The appellant also stated that she and the appellant specifically chose not to remarry or even to live together after his divorce due to the effect such actions might have on their families. As the parties did not cohabitate and did not identify themselves as "married" to the public, to specifically include their respective families following the divorce, the preponderance of the evidence weighs against a finding of a common law marriage under Kansas law. The appellant is therefore ineligible for VA benefits as surviving spouse. 

The appellant has indicated confusion as to why she was able to receive widow's benefits from SSA while being denied similar benefits from VA. SSA regulations differ from VA regulations in that divorced spouses can receive widow's benefits if they had been married to the deceased for longer than 10 years. 20 C.F.R. § 404.336 (2014). As VA operates under its own regulations, as stipulated by the law, SSA's decision regarding widow's benefits has no bearing in this matter. 

The evidence reflects that the Veteran had been abusive to the appellant during their marriage. 38 C.F.R. § 3.53 states that, in order to qualify as a surviving spouse, an appellant must cohabit continually with a veteran from the date of marriage to the date of the veteran's death, unless the separation is due to the misconduct of the Veteran without fault of the surviving spouse. The appellant has contended that she was forced into a divorce due to her spouse's abuse. However, 38 C.F.R. § 3.53 is only applicable if the appellant remains married to the veteran after the separation. As the parties were legally divorced in 1990, the regulation is inapplicable in this matter. 








ORDER

Basic eligibility for Department of Veterans Affairs (VA) benefits as a surviving spouse based on a claimed common law marriage to the Veteran is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


